Order entered August 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01002-CV

                      IN RE EDUARDO TORRES-MEDINA, Relator

                Original Proceeding from the 401st Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-54782-2012

                                         ORDER
       Based on the Court’s order of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE